DETAILED ACTION
In response to communications filed 13 May 2021, this is the first Office action of the merits. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims seem to be directed more towards software. Software is not one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore is not a composition of matter. Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable the underlying functionality to be realized, and instead is software per se. Claim 8 recites A computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions and therefore claim 8 appears to be directed towards a software related claim. Similarly, claims 9-14 also appear to be directed towards software. As a result, claims 8-14 appears to be software per se and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US 2017/0374151 A1, hereinafter “Moorthi”) in view of Howry et al. (US 2014/0082352 A1, hereinafter “Howry”).

Regarding claim 1, Moorthi teaches
A computer-implemented method comprising: (see Moorthi, [0015] “a computer implemented method”). 
responsive to receiving a manifest for a file system build, (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) retrieving, by one or more computer processors, a base layer for each platform of one or more platforms to be built, wherein the base layer is an operating system base; (see Moorthi, [0152] “each VM actually reads all or most of its filesystem from a network shared block device; all VMs 906 and 908 can read from the original (base, operating system) layer”; [0178] “The processor 1010 and operating system together define a computer platform for which application programs in high-level programming languages are written”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”). 
responsive to determining that any layer of a plurality of layers to be built have not been built: (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”). 
a) retrieving, by the one or more computer processors, data from the server (see Moorthi, [0007] “configured to retrieve and store data from the first server or the storage unit in the local cache responsive to data access patterns for respective client devices”; [0163] “Such processors can be implemented as integrated circuits, with one or more processors in an integrated circuit component”).
b) responsive to the next layer of the plurality of layers to be built… (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) retrieving, by the one or more computer processors, data from the server (see Moorthi, [0007] “configured to retrieve and store data from the first server or the storage unit in the local cache responsive to data access patterns for respective client devices”; [0163] “Such processors can be implemented as integrated circuits, with one or more processors in an integrated circuit component”) from a cache, (see Moorthi, [0091] “manage execution and retrieval of data from the common data and/or any write layer (e.g., locally, through a BX server, respective caches, and/or BX store)”).
c) responsive to the next layer to be built (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) is platform-dependent, making various sets of software available (see Moorthi, [0146] “various sets of software can be installed and made available can be thought of in layers… to confirm cross-platform compatibility or a platform change is in process”). 
and storing, by the one or more computer processors, a single image of a completed file system build, wherein the single image (see Moorthi, [0072] “The system is configured to reorder the filesystem the server 120 or 125 is serving as an image to keep frequently-used data within the same segment of the storage system 110”; [0148] “The process needed to complete the build”) supports each platform of the one or more platforms (see Moorthi, [0101] “various embodiments are architected to handle various customers with slightly different platforms and OS needs, and the in some examples the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”). 
Moorthi does not explicitly teach retrieving, -a next layer of the plurality of layers to be built; plurality of layers to be built is platform-independent, retrieving the next layer, wherein the next layer supports each platform of the one or more platforms; building, by the one or more computer processors, the next layer, wherein a copy of the next layer is built for each platform of the one or more platforms; iteratively repeating, by the one or more computer processors, above steps of a-c until each layer of the plurality of layers to be built are built;
However, Howry discloses layers of integration and also teaches
retrieve a next layer of the plurality of layers to be built; (see Howry, [0034] “are used to iteratively identify the SCPD structures (at 314) at the next layer (e.g., SCPD structures 108a-c) that should be evaluated”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”).
layer is platform-independent, (see Howry, [0015] “for layered certification in which individual components, which may be used to build a secure mobile device or a network element platform… the core architectural component for the device's platform security includes a trust module, and the certification of the trust module can be executed prior to and independent from the design of the device”) retrieve the next layer (see Howry, [0034] “are used to iteratively identify the SCPD structures (at 314) at the next layer (e.g., SCPD structures 108a-c) that should be evaluated”) wherein the next layer supports each platform of the one or more platforms; (see Howry, [0019] “The root of trust may enable subsequent layers of the platform to be verified and loaded on underlying layers of the platform, for example, in order to create a platform that is trustworthy”). 
building, by the one or more computer processors, the next layer, (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”) wherein a copy of the next layer is built for each platform of the one or more platforms; (see Howry, [0016] “in an operating platform to build new platforms… each component/layer may undergo a specific certification process that may be accredited to a subsequent layer of integration, and each subsequent layer may represent a new environment for certification and/or accreditation”). 
iteratively repeating, by the one or more computer processors, above steps of a-c (see Howry, [0034] “structure 108a are used to iteratively identify the SCPD structures (at 314) at the next layer (e.g., SCPD structures 108a-c) that should be evaluated… until all of the components at the given level have been verified or until a security exception is discovered”; [0020] “a specific processor architecture can be the basis for multiple SoCs”) until each layer of the plurality of layers to be built are built; (see Howry, [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of building layers that are platform independent, fields indicating platform information and copy of the next layer as being disclosed and taught by Howry, in the system taught by Moorthi to yield the predictable results of strengthening the security of mobile devices and the components that make up the communications network (see Howry, [0014] “With increased attacks on mobile devices and the networks which serve them (e.g., to gain information that can lead to financial benefit to an attacker), it is desirable to strengthen the security of mobile devices and the components that make up the communications networks. At a high level, it is desirable to be able to externally assess a level of trust that can be placed on a device or on a network node”).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a computer program product (see Moorthi, [0175] “includes a computer readable and writeable nonvolatile, or non-transitory, data storage medium in which instructions are stored that define a program or other object that is executed by the processor”) and system form (see Moorthi, [0174] “The computer system 1002 also includes one or more interface devices 1016 such as input devices, output devices and combination input/output devices”; [0175] “The data storage element 1018 includes a computer readable and writeable nonvolatile, or non-transitory, data storage medium in which instructions are stored that define a program or other object that is executed by the processor 1010. The data storage element 1018 also may include information that is recorded, on or in, the medium, and that is processed by the processor 1010 during execution of the program”) respectively and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Moorthi and Howry teaches
wherein the manifest to for the file system build includes (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) a platform field for each layer of the plurality of layers to be built, wherein the platform field indicates which platforms of the one or more platforms to be built are supported by the each layer (see Howry, [0022] “the root SCPD structure 108a may represent a portion, for example the entire mobile platform, of the device”; [0038] “the UE 400 may be represented by a root SCPD structure. The UE 400 may comprise a platform 402”; [0031] “each SCPD of a component at said next layer of the hierarchy of components of the device comprises a first field that stores a certification proof indicating that security properties of the component at that next layer have been certified by a certification authority. Each SCPD of a component at said next layer of the hierarchy of components of the device further comprises zero or more accreditation information fields, wherein each accreditation information field stores (i) a pointer to an SCPD structure of a component at a next subsequent layer of the hierarchy of components of the device; and (ii) provides an indication of assurance that the component at that next subsequent layer will perform securely within this component at said next layer”; [0037] “The combination of hardware and software certifications may provide a foundational trusted environment for subsequent SoCs to be built on”). The motivation for the proposed combination is maintained. 
Claim 9 incorporates substantively all the limitations of claim 2 in a computer program product form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Moorthi and Howry teaches
wherein a platform chain identification indicates (see Howry, [0041] “may involve verification of the binding of the component's identity with its CPT structure, inspection of the component's SCPDs, and inspection of certificates/accreditation parameters recorded in the CPT structure, for example, to gain a white box view of the security architecture of an entire platform that is represented by the CPT structure”) whether the next layer (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) is platform-independent (see Howry, [0015] “for layered certification in which individual components, which may be used to build a secure mobile device or a network element platform… the core architectural component for the device's platform security includes a trust module, and the certification of the trust module can be executed prior to and independent from the design of the device”). The motivation for the proposed combination is maintained. 
Claims 10 and 16 incorporate substantively all the limitations of claim 3 in a computer program product and system form respectively and are rejected under the same rationale.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi in view of Howry further in view of Ashutosh et al. (US 2012/0123999 A1, hereinafter “Ashutosh”).

Regarding claim 4, the proposed combination of Moorthi and Howry teaches
wherein responsive to the next layer to be built (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) is platform-dependent, (see Moorthi, [0146] “various sets of software can be installed and made available can be thought of in layers… to confirm cross-platform compatibility or a platform change is in process”) building the next layer, (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”) wherein the copy of the next layer is built for each platform of the one or more platforms comprises: (see Howry, [0016] “in an operating platform to build new platforms… each component/layer may undergo a specific certification process that may be accredited to a subsequent layer of integration, and each subsequent layer may represent a new environment for certification and/or accreditation”).
building, by the one or more computer processors, the copy of the next layer, wherein the copy of the next layer is (see Howry, [0016] “in an operating platform to build new platforms… each component/layer may undergo a specific certification process that may be accredited to a subsequent layer of integration, and each subsequent layer may represent a new environment for certification and/or accreditation”) cross built on a current platform for each platform of the one or more platforms; (see Howry, [0019] “The root of trust may enable subsequent layers of the platform to be verified and loaded on underlying layers of the platform, for example, in order to create a platform that is trustworthy”; [0038] Each of the platform 402, the chipset implementation 404, and the applications 406 may be accredited for using the environment of the UE 400 such that the security properties of the UE 400 can be verified by verifying the root SCPD structure that represents the UE 400”). 
the copy of the next layer,… (see Howry, [0031] “stores a pointer to an SCPD structure of a component at a next layer of the hierarchy of components of the device”) the copy of the next layer locates the copy of the next layer; (see Howry, [0031] “stores a pointer to an SCPD structure of a component at a next layer of the hierarchy of components of the device”).
updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) the manifest to for the file system build with layers (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) the copy of the next layer and (see Howry, [0025] “the updated SCPD structure may include pointers to one or more of the same underlying components that comprise the SCPD structure before it was updated”) the platform chain identification, wherein the platform chain identification associates (see Howry, [0041] “may involve verification of the binding of the component's identity with its CPT structure, inspection of the component's SCPDs, and inspection of certificates/accreditation parameters recorded in the CPT structure, for example, to gain a white box view of the security architecture of an entire platform that is represented by the CPT structure”) the copy of the next layer with one or more parent layers; and (see Howry, Fig. 1 – Level 102 is the parent layer for level 103 and level 103 is the parent for level 104). 
updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) a layer database (see Moorthi, [0106] “that comprise operating system files, supporting programs such as database executables, etc.”) with the copy of the next layer and (see Howry, [0041] “changing a sub-component or re-certifying a sub-node may warrant issuance of a new SCPD for each affected node in the tree”; [0020] “a specific processor architecture can be the basis for multiple SoCs”) the copy of the next layer (see Howry, [0025] “the updated SCPD structure may include pointers to one or more of the same underlying components that comprise the SCPD structure before it was updated”).
The proposed combination of Moorthi and Howry does not explicitly teach generating, by the one or more computer processors, a hash of the copy of the next layer, wherein the hash of the copy of the next layer; updating the hash of the copy of the next layer; updating the hash of the copy of the next layer. 
However, Ashutosh discloses data hash module and also teaches
generating, by the one or more computer processors, a hash of each depth (see Ashutosh, [0232] “the data hash module generates a hash for each depth-0”; [0251] “a processor, 1703”) wherein the hash of each depth (see Ashutosh, [0209] “The individual nodes of the tree contain a single hash value. This hash value references a chunk of data, if the hash is a depth-0 hash, or a list of other hashes, if the hash is a depth-1 or higher hash”). 
update the hash of each depth (see Ashutosh, [0234] “Once the data has been stored, at step 1516, if the offset is still contained within the same depth-1 object, then depth-1, depth-2 and all higher objects 1518 are updated, generating new hashes at each level, and the depth-0, depth-1 and all higher objects are stored at step 1514 to a local cache”).
update the hash of each depth (see Ashutosh, [0234] “Once the data has been stored, at step 1516, if the offset is still contained within the same depth-1 object, then depth-1, depth-2 and all higher objects 1518 are updated, generating new hashes at each level, and the depth-0, depth-1 and all higher objects are stored at step 1514 to a local cache”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating and updating hash as being disclosed and taught by Ashutosh, in the system taught by the proposed combination of Moorthi and Howry to yield the predictable results of improving performance (see Ashutosh, [0224] “A comparison of the results produced by a prior art algorithm 1418 and the present embodiment 1420 shows that when node 1408 is processed by the prior art algorithm, previously-seen hashes H1 and H2 are emitted into the output stream along with new hash H3 • Present embodiment 1420 does not emit previously seen hashes into the output stream, resulting in only new hashes H3 , H4 , H5 , H6 , H7 being emitted into the output stream, with a corresponding improvement in performance”).
Claims 11 and 17 incorporate substantively all the limitations of claim 4 in a computer program product and system form respectively and are rejected under the same rationale.

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi in view of Howry further in view of Graham et al. (US 2003/0046409 A1, hereinafter “Graham”).

Regarding claim 5, the proposed combination of Moorthi and Howry teaches
wherein responsive to the next layer of the plurality of layers to be built (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) is platform-independent, (see Howry, [0015] “for layered certification in which individual components, which may be used to build a secure mobile device or a network element platform… the core architectural component for the device's platform security includes a trust module, and the certification of the trust module can be executed prior to and independent from the design of the device”) retrieving (see Moorthi, [0007] “configured to retrieve and store data from the first server or the storage unit in the local cache responsive to data access patterns for respective client devices”) the next layer (see Howry, [0034] “are used to iteratively identify the SCPD structures (at 314) at the next layer (e.g., SCPD structures 108a-c) that should be evaluated”) from the cache, (see Moorthi, [0091] “manage execution and retrieval of data from the common data and/or any write layer (e.g., locally, through a BX server, respective caches, and/or BX store)”) wherein the next layer supports each platform of the one or more platforms further comprises: (see Howry, [0019] “The root of trust may enable subsequent layers of the platform to be verified and loaded on underlying layers of the platform, for example, in order to create a platform that is trustworthy”).
the next layer; and (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”).
the next layer to be built… (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”) updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) an entry for the next layer (see Howry, [0041] “changing a sub-component or re-certifying a sub-node may warrant issuance of a new SCPD for each affected node in the tree”; [0020] “a specific processor architecture can be the basis for multiple SoCs”) in a layer database (see Moorthi, [0106] “that comprise operating system files, supporting programs such as database executables, etc.”) to point to a layer (see Howry, [0025] “the updated SCPD structure may include pointers to one or more of the same underlying components that comprise the SCPD structure before it was updated”) in the manifest that was defined for the file system build (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”). 
The proposed combination of Moorthi and Howry does not explicitly teach searching, by the one or more computer processors, the cache for the next layer; and responsive to the next layer to be built is found in the cache, updating. 
However, Graham discloses searching cache and also teaches
searching, by the one or more computer processors, the cache for a copy of a particular packet (see Graham, [0049] “searching (782) a cache of at least one received metering packet; an act of, if a copy of a particular metering packet is found in the cache, identifying ("yes" branch of 784)”). 
responsive to particular packet is found in the cache, then ignores the particular packet (see Graham, [0049] “searching (782) a cache of at least one received metering packet; an act of, if a copy of a particular metering packet is found in the cache, identifying ("yes" branch of 784) the particular metering packet as redundant and not updating the usage database based on the particular metering packet or in other words ignoring (788) the particular metering packet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of searching cache and act specifically if found in cache and not found in cache as being disclosed and taught by Graham, in the system taught by the proposed combination of Moorthi and Howry to yield the predictable results of identifying redundant data if found in cache (see Graham, [0012] “a usage database may be updated to reflect the tracking information contained within a metering packet. Prior to updating the usage database, a cache of previously received metering packets may be searched, and if a metering packet with the same sequence number is found in the cache, a  newly received metering packet can be identified as redundant”).
Claims 12 and 18 incorporate substantively all the limitations of claim 5 in a computer program product and system form respectively and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Moorthi, Howry and Graham teaches
wherein responsive to (see Graham, [0049] “searching (782) a cache of at least one received metering packet; an act of, if a copy of a particular metering packet is found in the cache, identifying ("yes" branch of 784)”) the next layer to be built (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”) is found in the cache, (see Graham, [0049] “searching (782) a cache of at least one received metering packet; an act of, if a copy of a particular metering packet is found in the cache, identifying ("yes" branch of 784)”) updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) the entry for the next layer (see Howry, [0041] “changing a sub-component or re-certifying a sub-node may warrant issuance of a new SCPD for each affected node in the tree”; [0020] “a specific processor architecture can be the basis for multiple SoCs”) in the layer database (see Moorthi, [0106] “that comprise operating system files, supporting programs such as database executables, etc.”) to point to the layer (see Howry, [0025] “the updated SCPD structure may include pointers to one or more of the same underlying components that comprise the SCPD structure before it was updated”) in the manifest that was defined for the file system build further comprises: (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”).
responsive to (see Graham, [0049] “if a copy of the particular metering packet is not found in the cache ("no" branch of 784), adding (786) the particular metering packet to the cache”) the next layer to be built (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”) is not found in the cache, (see Graham, [0049] “if a copy of the particular metering packet is not found in the cache ("no" branch of 784), adding (786) the particular metering packet to the cache”) building, by the one or more computer processors, the next layer; (see Howry, [0020] “a specific processor architecture can be the basis for multiple SoCs”; [0039] “additional layers may be built on top of the lowest basic layer to create a layered model of an entire device/platform”). 
updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) the platform chain identification, wherein the platform chain identification associates (see Howry, [0041] “may involve verification of the binding of the component's identity with its CPT structure, inspection of the component's SCPDs, and inspection of certificates/accreditation parameters recorded in the CPT structure, for example, to gain a white box view of the security architecture of an entire platform that is represented by the CPT structure”) the next layer with one or more parent layers; and (see Howry, Fig. 1 – Level 102 is the parent layer for level 103 and level 103 is the parent for level 104).
updating, by the one or more computer processors, (see Moorthi, [0146] “The highest-numbered layer is the most likely to change from one test run to another, while the lowest layers are extremely unlikely to be re-specified from one run to another, unless the test process is to confirm cross-platform compatibility or a platform change is in process”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) the layer database (see Moorthi, [0106] “that comprise operating system files, supporting programs such as database executables, etc.”) with the next layer (see Howry, [0041] “changing a sub-component or re-certifying a sub-node may warrant issuance of a new SCPD for each affected node in the tree”; [0020] “a specific processor architecture can be the basis for multiple SoCs”). The motivation for the proposed combination is maintained. 
Claims 13 and 19 incorporate substantively all the limitations of claim 6 in a computer program product and system form respectively and are rejected under the same rationale.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi in view of Howry further in view of Novy et al. (US 11,093,221 B1, hereinafter “Novy”).

Regarding claim 7, the proposed combination of Moorthi and Howry teaches
wherein responsive to receiving the manifest to for the file system build, (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) retrieving the base layer for each platform of the one or more platforms to be built, wherein the base layer is the operating system base further comprises: (see Moorthi, [0152] “each VM actually reads all or most of its filesystem from a network shared block device; all VMs 906 and 908 can read from the original (base, operating system) layer”; [0178] “The processor 1010 and operating system together define a computer platform for which application programs in high-level programming languages are written”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”).
determining, by the one or more computer processors, (see Moorthi, [0112] “the system are configured to go back to a lower level and build from there”) whether the base layer is defined in the manifest for each platform of the one or more platforms to be built; and (see Moorthi, [0152] “each VM actually reads all or most of its filesystem from a network shared block device; all VMs 906 and 908 can read from the original (base, operating system) layer”; [0178] “The processor 1010 and operating system together define a computer platform for which application programs in high-level programming languages are written”).
in the manifest (see Moorthi, [0152] “the docker/union filesystem approach would use large block copies of the layers built by the setup container”) for any platform of the one or more platforms to be built,… (see Moorthi, [0152] “each VM actually reads all or most of its filesystem from a network shared block device; all VMs 906 and 908 can read from the original (base, operating system) layer”; [0178] “The processor 1010 and operating system together define a computer platform for which application programs in high-level programming languages are written”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”) the base layer for any platform of the one or more platforms to be built (see Moorthi, [0152] “each VM actually reads all or most of its filesystem from a network shared block device; all VMs 906 and 908 can read from the original (base, operating system) layer”; [0178] “The processor 1010 and operating system together define a computer platform for which application programs in high-level programming languages are written”; [0101] “the system and/or architecture accurately serves different platforms and different OS needs without requiring a unique file system image for each customer”).
The proposed combination of Moorthi and Howry does not explicitly teach responsive to determining that the base layer is not defined in the manifest searching, by the one or more computer processors for the base layer for any platform in one or more remote registries searching, by the one or more computer processors. 
However, Novy discloses generating containers and also teaches
responsive to determining that the base layer is not defined and are read-only (see Novy, [col5 lines30-32] “multiple containers… that includes base layers that are read-only”) searching, by the one or more computer processors, for packages in one or more remote registries (see Novy, [col6 lines21-23] “The container engine 222 may also include a software package manager (not shown) that interfaces with repositories in the registry server 130 to search for packages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining host operating system and searching in one or more remote registries as being disclosed and taught by Novy, in the system taught by the proposed combination of Moorthi and Howry to yield the predictable results of configuring and deploying variety of applications and/or network functions within containers (see Novy, [col5 lines9-14] “Both the container 114 and the application 116 may be created by the host OS 221 (e.g., via container engine 222). The host OS 221, via the computing device 120 may provide administrators and users with the capability to configure and deploy a variety of applications and/or network functions within containers”).
Claims 14 and 20 incorporate substantively all the limitations of claim 7 in a computer program product and system form respectively and are rejected under the same rationale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156